DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joe Grdinovac on 06/07/2022.
The application has been amended as follows:
1. Amend claim 1 to read:
1. A computer-implemented method for processing media content, comprising: 
receiving media content from a source; 
identifying one or more segments of the media content via a lookup of the one or more segments of the media content in a content database; 
determining at least one asset and at least one corresponding rights holder associated with the identified one or more segments of the media content based at least in part on the lookup; 
determining one or more use territories for the at least one asset; 
determining a compliance status with respect to one or more clearance policies, the one or more clearance policies being associated with at least one of the source or a distributor, the one or more clearance policies including one or more rules associated with distribution restrictions, wherein the compliance status corresponds to a level of compliance with the one or more rules; 
determining the compliance status exceeds a threshold level of compliance with the one or more rules; 
providing the compliance status to the source; 
computing an asset estimate, based at least upon the at least one corresponding rights holder and the one or more use territories, for the at least one asset associated with the identified one or more segments of the media content; and 
providing the asset estimate to the source of the media content.

2. Amend claim 9 to read:
9. A system, comprising: at least one processor; and 
memory storing instructions that, when executed by the at least one processor, cause the system to: 
receive media content from a source; 
identify one or more segments of the media content via a lookup of the one or more segments of the media content in a content database; Page 3 of 12 
\\NORTHCA - 047068/000008 - 3958536 viAppl. No. 16/382,660determine at least one asset and at least one corresponding rights holder associated with the identified one or more segments of the media content based at least in part on the lookup; 
determine one or more use territories for the at least one asset; 
determine a compliance status with respect to one or more clearance policies, the one or more clearance policies being associated with at least one of the source or a distributor, the one or more clearance policies including one or more rules associated with distribution restrictions, wherein the compliance status corresponds to a level of compliance with the one or more rules; 
determine the compliance status is below a threshold level of compliance with the one or more rules; 
provide the compliance status to the source, the compliance status including one or more compliance instructions associated with the one or more rules; 
computing an asset estimate, based at least upon the at least one corresponding rights holder and the one or more use territories, for the at least one asset associated with the identified one or more segments of the media content; and 
provide the asset estimate to the source of the media content.

3. Amend claim 17 to read:
17. A computer-implemented method for processing media content, comprising: 
receiving media content; 
identifying one or more segments of the media content via a lookup of the one or more segments of the media content in a content database; 
determining one or more territories associated with the one or more segments; 
determining a compliance status with respect to one or more clearance policies, the one or more clearance policies including one or more rules associated with distribution restrictions, wherein the compliance status corresponds to a level of compliance with the one or more rules; 
determining the compliance status is below a threshold level of compliance with the one or more rules; 
providing the compliance status, the compliance status including one or more compliance instructions associated with the one or more rules; Page 5 of 12 
\\NORTHCA - 047068/000008 - 3958536 viAppl. No. 16/382,660determining at least one business model associated with the identified one or more segments of the media content based at least in part on the identified one or more segments and the one or more territories; and 
computing royalty payment amounts based at least in part on the determined at least one business model.

Allowable Subject Matter
Claims 1-20 are allowed in view of Applicant’s arguments/amendments filed on 06/03/2022.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a method comprising: … “determining a compliance status with respect to one or more clearance policies, the one or more clearance policies being associated with at least one of the source or a distributor, the one or more clearance policies including one or more rules associated with distribution restrictions, wherein the compliance status corresponds to a level of compliance with the one or more rules; determining the compliance status exceeds a threshold level of compliance with the one or more rules; providing the compliance status to the source” as recited in combination with other features with respect to independent claim 1; a system comprising: … “determine a compliance status with respect to one or more clearance policies, the one or more clearance policies being associated with at least one of the source or a distributor, the one or more clearance policies including one or more rules associated with distribution restrictions, wherein the compliance status corresponds to a level of compliance with the one or more rules; determine the compliance status is below a threshold level of compliance with the one or more rules; provide the compliance status to the source, the compliance status including one or more compliance instructions associated with the one or more rules” as recited in combination with other features with respect to independent claim 9; and a method comprising: … “determining a compliance status with respect to one or more clearance policies, the one or more clearance policies including one or more rules associated with distribution restrictions, wherein the compliance status corresponds to a level of compliance with the one or more rules; determining the compliance status is below a threshold level of compliance with the one or more rules; providing the compliance status, the compliance status including one or more compliance instructions associated with the one or more rules; Page 5 of 12 ” as recited in combination with other features with respect to independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9654447 to Brock
US 2009/0217343 to Bellwood
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425